UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-4282



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


VERNON EARL BARNES,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-00-
541-L)


Submitted:   January 7, 2002                 Decided:   January 18, 2002


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Elizabeth L. Pearl, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. Thomas
M. DiBiagio, United States Attorney, Joseph L. Evans, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vernon Earl Barnes appeals his conviction for being a felon in

possession of a firearm. On appeal, he challenges the denial of his

motion to suppress.   We have reviewed the record and the district

court’s oral findings and written opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   (J.A. 137-58, 169-74).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2